P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-2689 Lisa_l_matson @vanguard.com September 27, 2011 Chad Eskildsen, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Bond Index Funds Dear Mr. Eskildsen: The following responds to Brion Thompson’s comments of September 12, 2011 on the post-effective amendment of the above-referenced registrant (the “Trust”) and its series, Vanguard Short-Term Bond Index Fund, Vanguard Intermediate-Term Bond Index Fund, and Vanguard Long-Term Bond Index Fund (the “Funds”). Mr. Thompson commented on Post-Effective Amendment No. 58, which was filed on July 25, 2011 pursuant to Rule 485(a). Comment 1: Vanguard Total Bond Market Index Fund – Prospectus – Fund Summary – Annual Total Returns Comment: The indexes shown in the Average Annual Total Returns table should be rearranged so that the spliced index is not listed first. Response: We will make the requested change. Comment 2: All Funds – Prospectus – Fund Summary – Fees and Expenses Comment: The figures for Management Expenses are different between Institutional Shares and Institutional Plus Shares. Confirm that the advisory fee is the same for each share class. Response: The advisory fee allocated to each share class is the same. Tandy Requirements As required by the SEC, the Fund acknowledges that: • The Fund is responsible for the adequacy and accuracy of the disclosure in the filing. • Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing. • The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-5284 with any questions or comments regarding the above responses and explanations. Sincerely, Lisa L. B.
